Case 16-56811-jwc       Doc 74      Filed 05/03/21 Entered 05/03/21 13:16:26          Desc Main
                                    Document      Page 1 of 2




   IT IS ORDERED as set forth below:



   Date: May 3, 2021
                                                         _________________________________

                                                                   Jeffery W. Cavender
                                                              U.S. Bankruptcy Court Judge

 ________________________________________________________________




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION


In re: Sharonee Nicole Parker aka   |      CASE NUMBER: 16-56811
       Sharon Parker,               |
                                    |
                                    |
      Debtor.                       |      CHAPTER 13
___________________________________ | _________________________________________



     ORDER AND NOTICE OF HEARING FOR DEBTORS TO SHOW CAUSE
    WHY CASE SHOULD NOT BE CLOSED WITHOUT ENTRY OF DISCHARGE

       The docket reflects that the Chapter 13 Trustee filed a notice of plan completion and final

report and accounting (Docket Nos. 70 & 73). Because the Debtor has failed to file (1) the 11

U.S.C. § 1328 Certificate and (2) certificate showing completion of an instructional course

concerning personal financial management as required by 11 U.S.C. §1328(g)(1), the Court is

unable to enter a discharge. Accordingly, it is
Case 16-56811-jwc        Doc 74    Filed 05/03/21 Entered 05/03/21 13:16:26             Desc Main
                                   Document      Page 2 of 2



       ORDERED AND NOTICE IS HEREBY GIVEN that the Debtor shall appear and show

cause why this bankruptcy case should not be closed without entry of a discharge on

May 25, 2021 at 10:20 a.m., in Courtroom 1203, Richard B. Russell Federal Building and United

States Courthouse, 75 Ted Turner Drive, S.W., Atlanta, Georgia 30303. If the Debtor files all

necessary documents prior to the hearing date, the matter shall be removed from the calendar. If

all necessary documents are not filed at the time set for hearing, absent further order of the Court,

the Clerk is authorized to close this case without the entry of a discharge.

       Given the current public health crisis, hearings may be telephonic only. Please check the
       “Important Information Regarding Court Operations During COVID-19 Outbreak” tab
       at the top of the GANB Website prior to the hearing for instructions on whether to appear
       in person or by phone.”

       The Clerk is directed to serve copies of this Order and Notice upon the Debtor, counsel for

the Debtor, and the Chapter 13 Trustee.

                                    [END OF DOCUMENT]
